PER CURIAM.
The appellant sought the registration of the word “Premium” as a trade-mark for canned salmon. This was opposed by the appellee, who asserted that it was the prior user of the word “Premier” as a mark on the same kind of goods; that its mark was registered in the Patent Office in 1894; that the two words had much the same sound and appearance, and a similar meaning; and that the use of them by both parties upon the goods in question would be likely to produce confusion in trade. The opposition was sustained by the Examiner of Interferences, and his action affirmed on appeal by the Commissioner.
[1,2] We think the Patent Office was right, and we affirm the Commissioner’s decision, for the reasons given in his opinion, as well as upon the authority of Thomas Manufacturing Co. v. Æolian Co., 47 App. D. C. 376, 378, and cases there cited.
Affirmed.